DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 18 May 2022 is acknowledged.  The traversal is on the ground(s) that “As a result, the Office alleges that the index shared between groups “is not a special technical feature” for purpose of Unity of Invention. For at least the reasons below, Applicant respectfully submits the claims do in fact fulfill the Unity of Invention requirement because they share corresponding technical features. PCT Rule 13.2”  This is not found persuasive because it is noted that this Application is not a PCT Application nor does it claim priority to a PCT Application.  PCT Rule 13.2 relates to PCT Applications.  Furthermore, the rejection does not mention the terms unity of invention or technical feature.  As stated in the rejection, the inventions are considered related as a combination and subcombination.  The requirement is as follows: Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination (claims 1-12) recites broadly a using a DIY index and not the manner in which the index has been created. The subcombination (claims 13-22) has separate utility such as being used by any storage system to index the data or any search system to retrieve data from the index.  So as argued by the Applicant, yes both groups state the term index.  However, since group I does not state the particulars of the index and group 2 has separate utility, the groups meet the requirements for restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 May 2022.


Priority
The application claims priority to Provisional Application 62/891,787 filed 26 August 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is in claim form instead of narrative form.  Also, the abstract only covers the nonelected subject matter.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 130 (Fig 1); item 135 (Fig 1); item 215 (Fig 2); item 310 (Fig 3); and item 315 (Fig 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because according to paragraph [0055] of the published specification, the system bus of Fig 5 should be labeled as 510 and not 410.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13, 15, 16 and 20 are objected to because of the following informalities:    
Claim 13 recites the limitation "the received video segment" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  A video is received and not a video segment.  It is noted that claim 20 also uses the term video segment.
Claim 15 recites the limitation "the steps of the user task" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the relative position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites “wherein the data stored in the index for the received video segment comprises a DIY video signature.  It is noted that a video is being received and not a segment.  Also, independent claim 12 stores 2 types of data in the index, which include visual entity data, task segment data.  It is unclear which data the data of claim 20 relates to.  It is noted that claim 13 does not state that the index stores data in general.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 16-18, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2022/0165309 to Baheti et al (hereafter Baheti).
Referring to claim 13, Baheti discloses a method for indexing do-it-yourself (DIY) videos that portray a user task in an index by a DIY video system, comprising:
receiving a DIY video [instructional video] (see [0017] and [0037], lines 21-23 – In order to process the video, it is inherent that it has to first be received.);
applying a machine learning model [neural network] to the received video to extract visual entity data from each frame in the DIY video and storing the visual entity data in the index (see [0020]; [0021]; [0026]; [0027]; [0038]; [0039] – The data defining the video anchors are stored in an index and associated with the video to which the data corresponds.);
extracting audio from the received video (see [0039]);
transcribing the extracted audio (see [0039] – Audio may be converted to text.);
identifying user task segments [key moments] in the transcribed audio (see [0040]);
determining temporal user task boundaries [time index value/range] in the received video segment based upon the identified user task segments (see [0040]-[0043]); and
storing user task segment data and the temporal user task boundaries in the index (see [0020] and [0021]).
Referring to claim 16, Baheti discloses the method of claim 13, wherein the visual entity data includes identifying objects in the frame and the relative position of the objects to one another in the frame (see [0037]-[0040]).
Referring to claim 17, Baheti discloses the method of claim 13, wherein the visual entity data includes text found in the frame that is converted to a machine readable representation of the text (see [0038] – Optical character recognition may be used on video frames to determine the subject matter of the video.).
Referring to claim 18, Baheti discloses the method of claim 13, further comprising extracting closed caption information from the received DIY video and storing the closed caption information in the index (see [0021] and [0038]).
Referring to claim 21, Baheti discloses the method of claim 13, further comprising identifying sentence boundaries in the transcribed audio and storing sentence text from the transcribed audio in the index (see [0038] and [0040]).
Referring to claim 22, Baheti discloses the method of claim 13, further comprising extracting text meta data associated with the received DIY video and storing the extracted text meta data in the index (see [0021] and [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2022/0165309 to Baheti et al (hereafter Baheti) as applied to claim 13 above, and further in view of US PGPub 2015/0153906 to Liao et al (hereafter Liao).

Referring to claim 14, while Baheti teaches storing metadata in an index, Baheti fails to explicitly disclose the limitations of receiving manuals related to the received DIY video; extracting meta data from the manual related to the user task; and storing the extracted manual meta data in the index.  Liao teaches technology for identifying a video for completing a task and determining a plurality of video segments of the identified video based on one or more attributes of the task and associating the video segments with the task (see [0033]), including the further limitations of 
receiving manuals [text manual] related to the received video (see [0064]; [0083]; [0155]; and [0157]);
extracting meta data from the manual related to the user task (see [0064]; [0083]; [0155]; and [0157]); and
storing the extracted manual meta data in the index (see [0060]).
While Baheti teaches storing metadata in an index, Baheti fails to teach extracting the metadata from a manual.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to extract data from manuals as taught by Liao and store it in the index of Baheti.  One would have been motivated to do so since this is merely a specific source of metadata and the metadata allows for users to access the video during a search (Baheti: [0021]).
Referring to claim 13, the combination of Baheti and Liao (hereafter Baheti/Liao) discloses the method of claim 14, wherein the extracted meta data includes images related to the user task and text describing the steps of the user task (Liao: see [0064]).
Referring to claim 20, while Baheti teaches defining the video anchors are then stored in an index and associated with the video to which the data corresponds (see [0021]), Baheti fails to explicitly disclose wherein the data stored in the index for the received video segment comprises a DIY video signature.  Liao teaches technology for identifying a video for completing a task and determining a plurality of video segments of the identified video based on one or more attributes of the task and associating the video segments with the task (see [0033]), including the further limitations of wherein the data stored in the index for the received video segment comprises a DIY video signature [file name] (see [0003]; [0060]; and [0062]).
While Baheti teaches defining the video anchors are then stored in an index and associated with the video to which the data corresponds (see [0021]), Baheti fails to explicitly disclose wherein the data stored in the index for the received video segment comprises a DIY video signature.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the file name of Liao as the manner in which the video is associated with the anchor data.  One would have been motivated to do so in order to show an association between the video and the data in the index (Baheti: see [0021]).  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2022/0165309 to Baheti et al (hereafter Baheti) as applied to claim 13 above, and further in view of US Patent No 10,802,849 to Trim et al (hereafter Trim).
Referring to claim 19, while Baheti teaches a trained neural network (see [0017]), Baheti fails to explicitly teach the process of training the neural network.  Trim teaches training a model including the further limitation of wherein the machine learning model is trained using data from a manual related to the task portrayed in the DIY video (see column 3, lines 51-61 – Training a model using textual data.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to train the neural network of Baheti using a textual document such as a manual in the manner taught by Trim.  One would have been motivated to do so in order to provide a trained model (Baheti: see [0017]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/           Primary Examiner, Art Unit 2167